Citation Nr: 0033319	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-15 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel




REMAND

The claimant had periods of active duty training, or full-
time training duty, from February 19 to June 1, 1978; June 17 
to July 1, 1978; July 7 to July 21, 1979; January 11 to 
February 22, 1980; July 26 to August 9, 1980; July 4 to July 
18, 1981; and July 24 to August 7, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above-noted claim. 

Because of changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case is 
required for compliance with the duty-to-assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The claimant maintains that his bilateral hearing loss is 
attributable to acoustic trauma during training duty in 1981 
when he states that a grenade detonated near him.  A private 
audiometric record dated in November 1981 shows that he was 
seen for left-ear increased redness, at which time scarring 
of the anterior upper portion of the drum was noted.  An 
April 1984 private audiometric entry notes the claimant's 
mention of an explosion while on National Guard duty about 
two years before while checking ammunition.  Private 1986 
medical records indicate that the claimant had a left ear 
hearing loss due to noise exposure.  Subsequent records note 
bilateral noise-induced hearing loss at the higher 
frequencies.  An April 1999 VA audiometric examination noted 
the claimant's statement that he had experienced noise 
exposure while on National Guard duty in 1981.  The test 
results indicated mild to moderate high frequency hearing 
loss bilaterally.  The evidence also reveals that the 
claimant is exposed to noise in his work environment and 
while hunting.  

The claimant states that a medic treated him after the 1981 
incident he has described and that there are additional 
Alabama National Guard records crucial to his claim.  He was 
reportedly treated at the infirmary at Camp Shelby, 
Mississippi.  The RO obtained the claimant's service medical 
records; however, they reflect no such treatment.  Therefore, 
on remand the RO should procure any additional service 
medical records corresponding to the claimant's service.  
Specifically, the RO should contact NPRC or the Alabama 
National Guard again and request his clinical records for 
said treatment. 

Further, in the case of a claim for disability compensation, 
the assistance to be provided by the Secretary includes 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a decision 
when the evidence of record contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of disability and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  Accordingly, the claimant should be afforded an 
appropriate examination on remand.

This case is REMANDED for the following:

1.  Contact the National Personnel Records 
Center (NPRC) or any other indicated 
agency and request service clinical 
records for the appropriate period.  
Request that the NPRC or any other 
indicated agency (such as the Alabama 
National Guard) search all applicable 
secondary sources for documentation of any 
relevant treatment that the veteran may 
have received in 1981 at the infirmary at 
Camp Shelby, Mississippi, including for 
acoustic trauma.  (Note that the period of 
active duty for training or full time duty 
training in 1981 was from July 4 to July 
18.)  If additional records are not 
available, a negative reply is requested.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
afford the claimant an appropriate VA 
examination to determine the nature and 
etiology of bilateral hearing loss.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner 
are to be performed. 

The examiner should express an opinion as to 
the etiology of any current hearing loss 
disability, and is asked to state whether it 
is at least as likely as not that any current 
disability was caused by an in-service 
exposure to acoustic trauma, i.e., as the 
result of a grenade detonation in 1981, as 
opposed to any noise exposure incurred during 
the course of his employment or while 
hunting.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of 
the examination report.

3.  Review the claim folder and ensure 
that all required notification and 
development actions have been carried out.  
See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3 and 4, 114 
Stat. 2096 (2000) (to be codified at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107.  If 
any development is incomplete, implement 
appropriate corrective action.  Specific 
attention is directed to the examination 
report.  If the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the claim on the merits, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The claimant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claim that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claim for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claim.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


